Name: 2000/699/EC: Commission Decision of 30 October 2000 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take into account some aspects regarding Chile (notified under document number C(2000) 3135) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  trade;  animal product;  health
 Date Published: 2000-11-14

 Avis juridique important|32000D06992000/699/EC: Commission Decision of 30 October 2000 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take into account some aspects regarding Chile (notified under document number C(2000) 3135) (Text with EEA relevance) Official Journal L 287 , 14/11/2000 P. 0062 - 0064Commission Decisionof 30 October 2000amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take into account some aspects regarding Chile(notified under document number C(2000) 3135)(Text with EEA relevance)(2000/699/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Council Directive 97/79/EC(2), and in particular Articles 14 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/402/EEC(3), as last amended by Decision 98/16/EC(4).(2) Following Community veterinary missions, it appears that Chile is covered by sufficiently well-structured and organised veterinary services.(3) Chile has during the last 24 months been free from foot-and-mouth disease and during the last 12 months been free from vesicular stomatitis, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and no vaccinations have been carried out against any of these diseases for the past 12 months and importation of animals vaccinated against foot-and-mouth disease and classical swine fever is forbidden.(4) The importation from Chile of fresh meat of porcine animals is deemed acceptable as a result.(5) Decision 93/402/EEC must be amended accordingly by establishing the animal health conditions and the model certificate to be required for imports into the Community of pig meat from Chile.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/402/EEC is amended as follows:1. Annex II is replaced by the Annex A to this Decision.2. Annex B to this Decision is added at the end of Annex III Part 2.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 6, 10.1.1998, p. 40.ANNEX A"ANNEX II(Version No 02/00)ANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION>TABLE>"ANNEX B">PIC FILE= "L_2000287EN.006402.EPS">"